Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to the Pre-Brief conference request filed on 12/16/2021 to the Application filed on 9/3/2020.  
This application is a National Stage of PCT international application Ser. No. PCT/US2018/030263 filed on 4/30/2018. 
Claims 1-15 are pending in the case.  Claims 1, 9, and 13 are independent claims


Examiner’s Note

Previous office action mailed on 2/2/2022 is withdrawn and is replaced with current office action. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller to receive”, “controller to transmit” in claims 1 and 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 


Claims 1, 2, and 7-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kwon et al., U.S. Patent Application Publication No. 20150135129 filed on 11/13/2014 (hereinafter Kwon) in view of Kanno et al., U.S. Patent No. 6526424, filed on 3/23/1998 (hereinafter Kanno).

As for independent claim 1, Kwon discloses method and electronic device comprising
(Kwon paragraph [0017] discloses electronic device as shown in figure 1 and 3A) 
a storage device to store second content associated with first content 
(Kwon paragraph [0074], [0096], [0101], [0107] discloses storage device, main memory, storing second content, setting menu, associated with first content, memo application as shown in figure 3A); and 
a controller to: 
receive the first content and identification information of the first content from a host device 
(Kwon paragraph [0041], [0096], [0101], [0107] discloses display unit 110 receiving first content memo window 310 and identification, memo application, from host device, controller 170); 
present the first content in a first virtual display 
(Kwon paragraph [0042], [0010], [0107] discloses presenting first content, memo application in first virtual display, memo window 310, as shown in figure 3A); 
present the second content in a second virtual display based on the identification information 

receive touch information of a touch input 
(Kwon paragraph [0047], [0085], [0110], [0111] discloses receiving touch input on touch screen panel 111, user can touch first display, memo window 310, with pen and select erase 324 in second display, menu window 320, as shown in figures 3B-3D); 
determine a destination of the touch input 
(Kwon paragraph [0085] discloses determining destination of touch input, calculate touch coordinate; Kwon paragraph [0110], [0111] discloses determining touch input is with a pen in first display, memo window 310 or touch is in the second display, setting menu 320, as shown in figures 3B-3D); 
when the destination is the first virtual display, transmit converted touch information of the touch input to host device
(Kwon paragraph [0085], [0086], [0087], [0047], [0110] discloses when destination is first display, pen across memo window 310, transmitting converted touch information, coordinates to host device, to the AP 172, and displaying marking 311 as shown in figure 3B); and 
when the destination is the second virtual display: process the touch input to determine content operation information associated with the first content; and transmit the content operation information to the host device 
(Kwon paragraph [0085], [0086], [0087], [0047], [0110] discloses when destination is second display, tap eraser in second window, setting meu 320, associated with first content, marking 311 in figs. 3B and 3C, transmitting content operation, erase function, to host device, controller 170, and erasing the marking, as shown in fig. 3c). 


However, Kanno discloses method and device comprising 
present the first content in a first virtual display at a first resolution; 
(Kanno Col 11 Lines 23-29 , Col 15 Lines 39-42  discloses first virtual display at first resolution, upper portion with plurality of low resolution thumbnail images as selectable menu 221 as shown in fig. 7) and 
Present the second content displayed at a second resolution 
(Kano Col 11 Lines 23-29, Col 15 Lines 39-42 discloses second virtual display at second resolution, content in image display portion 220 is displayed at higher resolution than thumbnails as shown in fig. 7). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kanno with Kwon for the benefit of displaying different contents in different resolution such that users can easily distinguish the two different contents.

As for claim 2, limitations of parent claim 1 have been discussed above.  Kwon discloses method and device comprising: a touch screen to: 
present the first virtual display in a first region of the touch screen 
(Kwon paragraph [0107] discloses displaying first display, memo window, in first region 310 as shown in figure 3A); 
present the second virtual display in a second region of the touch screen 
(Kwon paragraph [0044], [0107] discloses displaying second display, setting menu, in second region 320, as shown in figure 3A); and 
detect the touch input 


As for claim 7, limitations of parent claim 1 have been discussed above.  Kwon discloses method and device wherein 
the first content corresponds to data of an application, and wherein the second content correspond to a menu of the application 
(Kwon [0010], [0044], [0107] discloses first content corresponds to data of an application, memo window 310 with data, and second content corresponds to menu, setting menu 310, as shown in fig. 3A-3D). 

As for claim 8, limitations of parent claim 1 have been discussed above.  Kwon discloses method and device wherein 
the first virtual display and the second virtual display are non-overlapping 
(Kwon paragraph [0045], [0101], [0107] discloses the first display, memo window 310, and second display, setting menu 320, do not overlap). 

As for independent claim 9, Kwon discloses method and electronic device comprising 
a storage device to store content; and 
(Kwon paragraph [0067] discloses storage device, memory 160, to store content, data) 
a controller to: 
transmit the content and identification information of the content to a display device 
(Kwon paragraph [0101], [0107], [0110] discloses transmitting content and identification, memo window 310 and setting window 320 to display device 110 to be displayed on the electronic device as shown in figure 3A); 

(Kwon paragraph [0088], [0092], [0093], [0110], [0134] discloses receiving converted touch information, touch coordinates of movement of pen from TSC 171, and performing first operation, controlling display unit 110 to display a line according to movement of the pen); and 
in response to receiving content operation information from the display device, perform a second operation associated with the content based on the content operation information, wherein the content operation information is determined based on the identification information and the touch input 
(Kwon paragraph [0102], [0047], [0111], [0112] discloses receiving content operation, tap on erase 324 from display device, touch panel 111, and performing second operation, register function to erase content, based on identification information of memo application and the touch input on setting window 320 as shown in figure 3C and 3D).

Kwon does not appear to explicitly disclose method and device comprising having multiple virtual displays displayed at different resolutions. 
However, Kanno discloses method and device comprising 
having multiple virtual displays displayed at different resolutions 
(Kanno Col 11 Lines 23-29, Col 15 Lines 39-42 discloses first virtual display at first resolution, upper portion with plurality of low resolution thumbnail images as selectable menu 221 as shown in fig. 7; Kano Col 11 Lines 23-29, Col 15 Lines 39-42 discloses second virtual display at second resolution, content in image display portion 220 is displayed at higher resolution than thumbnails as shown in fig. 7). 


As for claim 10, limitations of parent claim 9 have been discussed above.  Kwon discloses method and device wherein 
the converted touch information includes a set of coordinates relative to a virtual display 
(Kwon paragraph [0085], [0086], [0087], [0047], [0110] discloses converted touch information includes x-y coordinate of touch on touch panel 111 of first display, memo window 310).

As for claim 11, limitations of parent claim 9 have been discussed above.  Kwon discloses method and device wherein 
the content corresponds to a graphical user interface of an application 
(Kwon paragraph [0042], [0010], [0107] discloses graphical user interface, memo window 310, of memo application as shown in figure 3A). 

As for claim 12, limitations of parent claim 9 have been discussed above.  Kwon discloses method and device wherein 
the content operation information corresponds to a command to instruct the controller to perform the second operation 
(Kwon paragraph [0102], [0112] discloses content operation information, touch on eraser 342, instructs controller 170 to perform second operation, erase function to erase part of 311, as shown in figure 3D and 3D). 

As for independent claim 13, Kwon discloses a non-transitory machine-readable storage medium comprising instructions that when executed cause a controller of an electronic device to: 
receive first content and identification information of the first content from a host device
(Kwon paragraph [0041], [0096], [0101], [0107] discloses display unit 110 receiving first content memo window 310 and identification, memo application, from host device, controller 170); 
present the first content in a first virtual display 
(Kwon paragraph [0042], [0010], [0107] discloses presenting first content, memo application in first virtual display, memo window 310, as shown in figure 3A); 
determine second content associated with the first content based on the identification information 
(Kwon [0010], [0044], [0096], [0107] discloses determining second content, quick menu, corresponding to the application window); 
present the second content in a second virtual display, wherein the first virtual display and the second virtual display are non-overlapping 
(Kwon [0010], [0044], [0096], [0107] discloses presenting second content, setting menu 320, based on identification information, setting menu of the application memo, as shown in figure 3A; Kwon paragraph [0045], [0101] discloses first display, memo window 310, and second display, setting window 320, do not overlap as shown in fig. 3A); 
receive touch information of a touch input 
(Kwon paragraph [0088], [0092], [0093], [0110], [0134] discloses receiving touch event on touch panel 111)); 
transmit a set of coordinates associated with the touch input to the host device when the touch input is detected in the first virtual display 

transmit a command to the host device when the touch input is detected in the second virtual display 
(Kwon paragraph [0085], [0086], [0087], [0047], [0110] discloses sending detected touch information on touch panel 111, touch on erase function 340, to the host device, controller 170).

Kwon does not appear to explicitly disclose method and device comprising present the first content in a first virtual display at a first resolution and the second content is displayed at a second resolution.
However, Kanno discloses method and device comprising 
present the first content in a first virtual display at a first resolution; 
(Kanno Col 11 Lines 23-29 , Col 15 Lines 39-42  discloses first virtual display at first resolution, upper portion with plurality of low resolution thumbnail images as selectable menu 221 as shown in fig. 7) and 
the second content is displayed at a second resolution 
(Kano Col 11 Lines 23-29, Col 15 Lines 39-42 discloses second virtual display at second resolution, content in image display portion 220 is displayed at higher resolution than thumbnails as shown in fig. 7). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kanno with Kwon for the benefit of displaying different contents in different resolution such that users can easily distinguish the two different contents.

As for claim 14, limitations of parent claim 13 have been discussed above.  Kwon discloses the non-transitory machine-readable storage medium of claim 13, wherein 
the first content corresponds to a graphical user interface of an application, and wherein the second content corresponds to a menu of an application 
(Kwon [0010], [0044], [0107] discloses first content corresponds to GUI of an application, memo window 310 with data, and second content corresponds to menu, setting menu 310, as shown in fig. 3A-3D). 

As for claim 15, limitations of parent claim 14 have been discussed above.  Kwon discloses non-transitory machine-readable storage medium of claim 14, wherein 
the command is to instruct the host device to perform an operation associated with the first content 
(Kwon paragraph [0085], [0087], [0047], [0110] discloses instructing host device, controller 170 to perform operation associated with first content, display memo window 310 and draw making 311 according to movement of pen as shown in figure 3B). 


Claims 3 and 4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kwon in view of Kanno in view of Li et al., U.S. Patent Application Publication No. 20120139873, filed on 2/9/2012 (hereinafter Li) in view of He, U.S. Patent Application Publication No. 20180339229, effectively filed on 5/26/2017 (hereinafter He).

As for claim 3, limitations of parent claim 1 have been discussed above.  Kwon discloses method and device wherein 
the touch information includes a particular set of coordinates relative to the touch screen 


Kwon does not appear to explicitly disclose method and device wherein the controller is to determine the destination by comparing the particular set of coordinates to a first set of coordinates relative to the touch screen that are assigned to the first virtual display and to a second set of coordinates relative to the touch screen that are assigned to the second virtual display.  
However, Li discloses method and device wherein 
the controller is to determine the destination is the first virtual display and the destination is the second virtual display 
(Li paragraph [0009], [0031], [0040] discloses determining touch destination is in the first area or the touch destination is in the second area). 

Li does not appear to explicitly disclose method and device comprising comparing the particular set of coordinates to a first set of coordinates relative to the touch screen that are assigned to the first virtual display. 
However, He discloses method and device comprising comparing the particular set of coordinates to a set of coordinates relative to the touch screen that are assigned to area
(He paragraph [0035] discloses comparing particular set of coordinates, coordinates of touch position, with set of coordinates assigned to area, a coordinate of range boundary of skill area)

Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Li’s method wherein the controller is to determine the destination is the first virtual display and the destination is the second virtual display with He’s 
One would have been motivated to make such a combination to combine elements according to known method to yield predictable result of explicitly determined location of touch input.

As for claim 4, limitations of parent claim 3 have been discussed above.  Kwon discloses method and device 
wherein the converted touch information includes a set of coordinates relative to the first virtual display 
(Kwon paragraph [0085], [0086], [0087], [0047], [0110] discloses converted touch information includes x-y coordinate of touch on touch panel 111 of first display, memo window 310). 

Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kwon in view of Kanno in view of Maruoka, U.S. Patent Application Publication No. 20180173333, filed on 12/19/2016 (hereinafter Maruoka).

As for claim 5, limitations of parent claim 2 have been discussed above.  Maruoka discloses method and device 
wherein the touch screen includes a single touch sensor 

Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Maruoka with Kwon and Kanno for the benefit of being able detect location of user touch input.


Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kwon in view of Kanno in view of Wang, U.S. Patent Application Publication No. 20180293042, filed on 5/24/2017 (hereinafter Wang).

As for claim 6, limitations of parent claim 1 have been discussed above.  Wang discloses method and device wherein 
the controller is to change a display resolution of the first content to a display resolution of the first virtual display 
(Wang paragraph [0022], [0088], [0007] discloses adjusting resolution of the first content, output object, to a display resolution of first display screen). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Kwon and Kanno for the benefit of being able to improve visual quality.



Response to Arguments


Paragraph [0018] of applicant’s specification states, in part, as follows:
In some examples, host device 104 and display device 102 may be integrated into a single device, such as a notebook computer, a tablet computer, an All-In-One (AiO) computer, a smart phone, etc. For example, host device 104 may be implemented as the computing portion (e.g., a central processor unit) of a notebook computer and display device 102 may be implemented as the display portion (e.g., an LCD).

	As stated in the above paragraph, the host device can be the computing portion of the device and the display device can be the display portion of the device.  Kwon discloses computing portion of the device and display portion of the device (Kwon paragraph [0041], [0068], [0075], [0077], [0079], [0097], [0101] discloses first and second virtual display, display unit 110, receiving content and identification from host device, controller 170 including input processing module 162 displays application window using display unit 110). 

Applicant argues “the cited art fails to teach or suggest presenting second content in a second virtual display based on the identification information”. 
Paragraph [0018] of applicant’s specification states, in part, as follows:
In some examples, host device 104 and display device 102 may be integrated into a single device, such as a notebook computer, a tablet computer, an All-In-One (AiO) computer, a smart phone, etc. For example, host device 104 may be implemented as the computing portion (e.g., a central processor unit) of a notebook computer and display device 102 may be implemented as the display portion (e.g., an LCD).

Kwon discloses presenting second content in a second virtual display based on the identification information
(Kwon paragraph [0041], [0068], [0075], [0077], [0079], [0097], [0101] discloses first and second virtual display, display unit 110, receiving content and identification from host device, 

Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JEANETTE J PARKER/            Primary Examiner, Art Unit 2175